Citation Nr: 0401841	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether an April 13, 1984, decision of the Board of Veterans' 
Appeals denying entitlement to service connection for a 
nervous disorder should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.  This matter is currently before the Board of 
Veterans' Appeals (the Board) on motion by the moving party 
as to CUE in an April 13, 1984, Board decision.


FINDINGS OF FACT

1.  In an April 13, 1984, decision the Board denied 
entitlement to service connection for a nervous disorder, 
finding that the evidence of record did not show the presence 
of an acquired psychiatric disorder for which service 
connection could be established.

2.  The moving party has failed to clearly and specifically 
set forth the alleged CUE, or errors of fact or law, in the 
April 1984 Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the April 13, 1984, Board decision in failing to grant the 
claim for entitlement to service connection for a nervous 
disorder fails to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The amended statutes and regulations pertain to VA's 
notification and duty to assist requirements.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA is not 
applicable to claims of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  Accordingly, VCAA will not be 
considered herein.

The moving party has argued that there was clear and 
unmistakable error ("CUE") in the April 13, 1984, Board 
decision, which concluded that the veteran did not have an 
acquired psychiatric disorder for which service connection 
could be granted.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (2003).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

The April 1984 decision by the Board, inter alia, determined 
that the veteran did not have an acquired psychiatric 
disorder for which service connection could be granted, and 
denied the veteran's claim for entitlement to service 
connection for a nervous disorder.  

The evidence before the Board showed that the veteran was 
noted to be a participant in an alcohol rehabilitation 
program during service in September 1981.  He was 
hospitalized from October 23 to November 20, 1981, with the 
hospital summary noting diagnoses of substance abuse alcohol, 
and passive aggressive personality.  During this 
hospitalization he was discharged from service.  

A VA psychiatric examination conducted in August 1982 
resulted in a diagnosis of "? Explosive personality, rule 
out temporal lobe syndrome."  Psychological testing was 
recommended.  VA psychological testing in October 1982 found 
no indication of cerebral dysfunction, seizures, or thought 
disorders.

The Board's April 1984 decision concluded that the evidence 
did not show the presence of an acquired psychiatric disorder 
for which service connection could be established.  

The moving party's contention is essentially that the Board 
committed CUE in not granting service connection for an 
acquired psychiatric disorder, since the veteran had a 
diagnosis of alcohol abuse, which constituted a mental 
disorder under the Third Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM- III), which was current at the time of the 
Board's decision.

The veteran's allegations do not constitute a valid claim of 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
April 1984 decision were to the effect that the veteran had 
been discharged from service during a hospitalization that 
resulted in diagnoses of substance abuse alcohol, and a 
personality disorder.  VA examinations following service 
essentially confirmed these diagnoses.  

The April 1984 decision must be considered under the laws and 
regulations then in effect.  Under applicable criteria, 
service connection was to be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 310 (1982).  Pertinent VA 
regulations at the time of the April 1984 rating decision 
defined willful misconduct as an act that involved conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(1983).  Further, direct service connection could be granted 
only when a disability was not the result of the veteran's 
own willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions, which would raise a 
presumption to that effect, was considered willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1983).  Personality 
disorders were not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303 (1983).  

Based on this record, the Board's findings that the evidence 
did not show a diagnosis of an acquired psychiatric disorder 
for which service connection could be granted is not an 
"undebatable" error.  The April 1984 Board decision was, 
therefore, consistent with and supported by the law then 
applicable; the regulations did not support service 
connection for personality disorders, and alcohol abuse was 
considered willful misconduct, which precluded service 
connection.  It is noted that the arguments raised by the 
veteran relate to the interpretation and evaluation of the 
evidence.  In this respect, the veteran has raised a generic 
allegation of error concerning the April 1984 Board decision, 
but not necessarily the discrete issue of CUE.  The veteran 
has alleged that the April 1984 decision was the product of 
error essentially because the decision failed to interpret 
the evidence as the veteran believed it should be 
interpreted.  The veteran contends that because alcohol abuse 
was included as a diagnosis in DSM-III, that service 
connection should be granted for that disability.  However, 
the Board notes that DSM-III (and DSM-IV, the current 
edition) also includes personality disorders as diagnoses.  
However, VA regulations govern what conditions may be 
considered disabilities for VA compensation purposes.  The 
Board's decision to deny service connection for a nervous 
disorder was governed by VA regulations rather than any 
categorization of the veteran's diagnosis under DSM-III.  The 
veteran's argument represents disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. § 
20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
April 13, 1984, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is 
dismissed without prejudice.





ORDER

The motion for revision of the April 13, 1984, Board decision 
on the grounds of CUE is dismissed without prejudice.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



